Citation Nr: 0837223	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-13 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from August 1948 to August 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California. 


FINDING OF FACT

The veteran's service connected post-traumatic stress 
disorder (PTSD) renders him unable to secure or follow 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16(a) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he is rendered unemployable because 
of his service-connected PTSD.  He may be awarded a TDIU upon 
a showing that he is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his age or the impairment caused by 
any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

In this case, the veteran holds a 70 percent rating for PTSD.  
He has no other service connected disabilities.  His 70 
percent rating renders him eligible for consideration of a 
TDIU rating under 38 C.F.R. § 4.16(a).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there 
is an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted TDIU, the veteran's service-
connected disabilities, alone, must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).

The veteran endorses PTSD symptoms of persistent recollection 
of traumatic events, distressing dreams interfering with 
sleep, intense distress at exposure to current war events, 
increased arousal, irritability, outbursts of anger, 
exaggerated startle response and speech difficulties.  There 
is no reason to doubt his description of symptomatology.  He 
has not been subject to the stressors of the workplace 
environment for many years due to old age retirement.

The medical evidence consists of reports from the San 
Bernandino Vet Center, VA clinical records, and VA 
examination reports dated August 2005 and April 2006.  These 
medical records concur in a current diagnosis of PTSD.  
However, VA examination in August 2005 identified diagnoses 
of cognitive loss versus early dementia, and major depression 
to be of non-service connected origin.  VA examination in 
April 2006 confirmed a diagnosis of cerebral atrophy with a 
large component of dementia.

The examiners in this case have described the severity of the 
veteran's PTSD in terms of Global Assessment of Functioning 
(GAF) scores.  GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Richard v. Brown, 
9 Vet. App. 266 (1996) citing Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed. 1994) (DSM- IV).  Rating 
agencies are charged with the responsibility of being 
thoroughly familiar with DSM- IV in order to apply the 
general rating criteria for rating mental disorders.  
38 C.F.R. § 4.130.

Under DSM-IV, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).

The clinicians at the San Bernandino Vet Center, who have 
treated the veteran in over 340 individual and group therapy 
sessions since 2003, have assigned the veteran GAF scores 
ranging from 42-45.  These clinicians have provided direct 
opinion that the veteran is unemployable due solely to his 
PTSD, noting his inability to complete home-based chores, 
providing evidence in support of this claim.  The veteran has 
had several VA clinical visitations with GAF scores ranging 
from 45-65.  VA examination in August 2005 assigned a GAF 
score of 55 for PTSD, and VA examination in April 2006 
assigned a GAF score of 53.  

Of significance, the VA examiners attributed some of the 
veteran's mental disorder symptoms to be attributable to non-
service connected major depression and early dementia.

It is the Board's responsibility to weigh the credibility and 
probative value of all of the evidence and, in so doing, the 
Board may accept one medical opinion and reject others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  It is 
also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is 
true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] 
within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In the Board's opinion, reasonable doubt exists as to whether 
the veteran's PTSD alone renders him unable to secure or 
follow substantially gainful employment.  Of importance, the 
record reflects that the veteran's exposure to common, 
everyday stressors is mostly limited to his home environment, 
except for medical appointments and church.  In this regard, 
it is important to note that current 70 percent rating 
assigned for PTSD reflects the veteran's current state of 
disability in this sheltered environment. 

The Board finds as persuasive the opinions from the Vet 
Center clinicians who have deemed the veteran unemployable 
due solely to his PTSD, as they have had the opportunity to 
observe and treat the veteran in over 340 therapy sessions 
outside his home environment.  Addressing this matter in a 
practical manner, the Board resolves reasonable doubt in 
favor of the veteran by finding that his PTSD renders him 
unable to secure or follow substantially gainful employment.  
38 U.S.C.A. § 5107.  The appeal, therefore, is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

ORDER

Entitlement to TDIU is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


